LETTS, Justice.
The defendant in its points and authorities in opposition to plaintiffs’ motion to strike answer and for judgment asked leave of the court to have its answer heretofore filed signed by an attorney of record in his individual name in cpmpliance with the rule; at the oral hearing such relief was granted to the defendant; that being done I find no merit in plaintiffs’ motion to strike defendant’s answer and for judgment. Accordingly such motion will be overruled.
I find that the defendant’s motion for judgment on the pleadings was filed on December 29, 1939, and that all notices thereof to the plaintiffs required by the rules were given on that day; the motion was s.et down for oral hearing for January 17, 1940. I find further that the plaintiffs did not avail themselves of the privilege of filing opposing affidavits and did not otherwise file any pleading responsive to the defendant’s motion before the time specified for the hearing thereon, as they were privileged to do under the rule; I find that the pleadings fail to disclose any genuine issue as to any material fact; upon the undisputed facts I find that the defendant is entitled to the relief asked; accordingly defendant’s motion for judgment on the pleadings is sustained.